Exhibit 10.1

 

OPTIONHOLDERS
REGISTRATION RIGHTS AGREEMENT

 

THIS OPTIONHOLDERS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered
into as of December 5, 2005, by and among OUTDOOR CHANNEL HOLDINGS, INC., a
Delaware corporation (the “Company”), and each of the persons named on the
signature pages hereto (referred to herein individually as a “Holder” and,
collectively, as “Holders”).

 

RECITALS

 

A.                                   As of the date of this Agreement, each
Holder owns that number of certain options as specified opposite their
respective signature hereto (collectively, the “Options”) exercisable into
shares of Common Stock (the “Shares”).

 

B.                                     The Company desires to provide the
Holders an incentive to exercise the Options by registering the Shares for
resale on a Form S-3 registration statement.

 

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
mutually agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“1933 Act” or the “Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect from time to time.

 

“Commission” or “SEC” shall mean the United States Securities and Exchange
Commission.

 

“Common Stock” shall mean the voting shares, $0.001 par value per share, of the
Company.

 

“Proposed Registration” means a Registration Statement on Form S-3 filed by the
Company on or about December 5, 2005 pursuant to which the Company proposes to
register the Shares for the Holders for resale.

 

“Violation” shall mean:  (i) any untrue statement or alleged untrue statement of
a material fact contained in the Proposed Registration, or final prospectus
contained therein or any amendments or supplements thereto, or (ii) the omission
or alleged omission to state therein a material fact required to be stated
therein, or otherwise necessary to make the statements therein not misleading.

 

--------------------------------------------------------------------------------


 

2.                                       Registration Rights.

 

2.1                                 Proposed Registration.  Subject to the terms
and conditions contained in this Agreement, the Company has agreed to register
the Shares for resale by the Holders.

 

2.2                                 Option Exercises.  Each Holder agrees to
complete such exercise notices, agreements and other documentation as reasonably
permitted by the Company in order to facilitate the exercise of the Options and
to provide for the direct payment to the Company of that portion of the proceeds
as the Company may request in order to pay the option exercise price and any
required tax withholdings, if applicable.

 

2.3                                 Furnish Information.  Each Holder agrees to
(i) furnish to the Company such true and correct information regarding such
Holder and the Options held by such Holder for use in connection with the
Proposed Registration as the Company may request, and (ii) cooperate with the
Company and its counsel in connection with the Proposed Registration.  Each
Holder agrees to review the disclosures pertaining to such Holder contained in
the prospectus relating to the Proposed Registration and to promptly notify the
Company to the extent any such disclosures contain an untrue statement of a
material fact or otherwise omits to state therein a material fact required to be
stated therein or otherwise necessary to the make the statements therein not
misleading.  To the extent that any Holder receives any confidential information
regarding the Company in connection with the Proposed Registration, such Holder
agrees to keep such information confidential and not to disclose such
information.

 

3.                                       Registration Expenses; Information. 
The Company shall pay the following expenses incurred by the Company in
complying with Section 2 hereof:  SEC registration fees, printing expenses, fees
and disbursements of counsel and independent public accountants for the Company,
transfer taxes, fees of transfer agents and registrars.  Each Holder shall bear
such Holder’s own selling costs, commissions, underwriters’ discounts, and other
expenses in connection with the Proposed Registration and the sale of the
Shares, including, but not limited to, expenses and fees of counsel for such
Holder, and expenses and fees for a custodian (if necessary).

 

4.                                       Indemnification.

 

4.1                                 Holder’s Indemnity.  Each Holder whose
Shares are included in the Proposed Registration for resale agrees, severally,
and not jointly, to the extent permitted by law, to indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
registration statement for the Proposed Registration, and each person who
controls the Company (within the meaning of the 1933 Act), against any losses,
claims, damages, or liabilities (joint or several) to which any of the foregoing
persons may become subject (i) under the 1933 Act, or other federal or state law
insofar as such losses, claims, damages or liabilities (or action with respect
thereto) arise out of or are based upon any Violation which occurs in reliance
upon and in conformity with information furnished by such Holder to the Company
for use in

 

2

--------------------------------------------------------------------------------


 

connection with such registration, including information contained in any
applicable questionnaire completed by the Holder or (ii) as a result of any
breach by such Holder of the terms and conditions contained in this Agreement. 
Each Holder whose shares are included in the Proposed Registration agrees to
reimburse the Company, each of its directors, its officers who signed the
registration statement for the Proposed Registration, and each person who
controls the Company for any out-of-pocket legal or other expenses incurred by
them in connection with investigating or defending any such loss, claim, damage
or liability, as such expenses are incurred.

 

4.2                                 Limitations.  If the indemnification
provided for in this Section 4 is held by a court of competent jurisdiction to
be unavailable to an indemnified party with respect to any losses, claims,
damages or liabilities referred to therein, then the indemnifying party, in lieu
of indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand, and of the indemnified
party on the other hand, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.3                                 Additional Provisions.  The obligations of
each Holder under this Section 4 shall survive the completion of any offering of
such Holder’s Shares in the Proposed Registration pursuant to this Agreement.

 

5.                                       Miscellaneous

 

5.1                                 Governing Law.  This Agreement shall be
governed by and construed under the laws of California, without giving effect to
the conflicts of laws principles thereof.

 

5.2                                 Successors and Assigns.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties hereto.  This
Agreement and the rights and obligations hereunder shall not be assignable by
Holders without the prior written consent of the Company.

 

3

--------------------------------------------------------------------------------


 

5.3                                 Severability.  If any provisions of this
Agreement, or the application thereof, shall for any reason and to any extent be
invalid or unenforceable, the remainder of this Agreement and application of
such provision to other persons or circumstances shall be interpreted so as best
to reasonably effect the intent of the parties hereto.

 

5.4                                 Entire Agreement.  This Agreement and the
documents referenced herein constitute the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, among the
parties with respect hereto and thereto.

 

5.5                                 Amendment and Waivers.  Any term or
provision of this Agreement may be amended with respect to a particular Holder,
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) with
respect to a particular Holder only by a writing signed by the Company and such
Holder.

 

5.6                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

[Company signature page]

 

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first above
written.

 

 

“COMPANY”

OUTDOOR CHANNEL HOLDINGS, INC.
a Delaware corporation

 

 

 

By:

 

 /s/ Perry T. Massie

 

 

Name:

 

 Perry T. Massie

 

 

Title:

 

 President & CEO

 

 

--------------------------------------------------------------------------------


 

“HOLDER”

 

 

/s/ Elizabeth J. Sanderson

 

487,500 Options

Name: Elizabeth J. Sanderson

 

 

 

Address:

710 Cherry St.
Seattle, WA 98104

 

--------------------------------------------------------------------------------


 

“HOLDER”

 

 

/s/ Ray V. Miller

 

231,484 Options

Name: Ray V. Miller

 

 

 

Address:

9449 State Hwy. 197 S.
Burnsville, NC 28714

 

--------------------------------------------------------------------------------